UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6949


REGINALD S. TUCKER,

                  Petitioner – Appellant,

             v.

JOHN A. ROWLEY, Warden; ATTORNEY GENERAL OF MARYLAND,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cv-02930-CCB)


Submitted:    February 27, 2009                  Decided:   March 9, 2009


Before KING and      AGEE,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Reginald S. Tucker, Appellant Pro Se.       Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Reginald     S.     Tucker          seeks       to     appeal      the       district

court’s    orders        dismissing          as    untimely          his    28    U.S.C.      § 2254

(2000)    petition        and     denying          his    motion       to       alter    or      amend

judgment.         The    orders        are    not        appealable         unless      a     circuit

justice     or     judge        issues        a        certificate         of     appealability.

28 U.S.C. § 2253(c)(1) (2000).                         A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional          right.”         28        U.S.C.       § 2253(c)(2)         (2000).          A

prisoner       satisfies         this        standard           by     demonstrating               that

reasonable       jurists        would    find           that    any        assessment       of      the

constitutional       claims       by    the        district         court    is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                          We have

independently reviewed the record and conclude that Tucker has

not made the requisite showing.                        Accordingly, we deny his motion

to appoint counsel, deny a certificate of appealability, and

dismiss the appeal.              We dispense with oral argument because the

facts    and     legal    contentions             are    adequately         presented         in    the

materials      before      the    court       and        argument      would       not      aid    the

decisional process.

                                                                                         DISMISSED

                                                   2